

115 S1261 IS: Veterans Emergency Room Relief Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1261IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to pay the
			 reasonable costs of urgent care provided to certain veterans, to establish
			 cost-sharing amounts for veterans receiving care at an emergency room of
			 the Department of Veterans Affairs, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Veterans Emergency Room Relief Act of 2017.
		2.Coverage of urgent care and emergency room treatment of veterans by the Department of Veterans
			 Affairs
			(a)Payment of reasonable costs of urgent care
 (1)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by inserting after section 1725 the following new section:
					
						1725A.Payment of reasonable costs of urgent care
 (a)In generalThe Secretary shall enter into contracts with urgent care providers under which the Secretary pays the urgent care provider the reasonable costs of urgent care provided to eligible veterans by the urgent care provider.
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran— (1)is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of this title; and
 (2)has received health care under this chapter during the two-year period preceding the date on which the veteran receives urgent care under this section.
 (c)Cost sharing(1)Except as provided in paragraph (2), the Secretary shall establish a cost-sharing amount that eligible veterans shall pay to the Secretary to receive urgent care from an urgent care provider under this section.
 (2)The cost-sharing amount established under paragraph (1) shall not apply to an eligible veteran— (A)if the eligible veteran is admitted to a hospital for treatment or observation after receiving urgent care under this section; or
 (B)if the eligible veteran is receiving urgent care under this section for the treatment of a service-connected disability or condition.
 (d)Treatment of DepartmentNotwithstanding the coverage of an eligible veteran under a health-plan contract, the Secretary shall be considered the primary payer for any urgent care provided to the eligible veteran under this section.
 (e)Types of providersThe Secretary shall ensure that all types of urgent care providers, including local urgent care providers, have an opportunity to enter into a contract with the Secretary under this section.
 (f)DefinitionsIn this section: (1)The term health-plan contract has the meaning given that term in section 1725(f) of this title.
 (2)The term urgent care has the meaning given that term by the Secretary. (3)The term urgent care provider means a health care provider that provides urgent care at a non-Department facility..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1725 the following new item:
					1725A. Payment of reasonable costs of urgent care..
 (3)Sense of CongressIt is the sense of Congress that the Secretary of Veterans Affairs is encouraged to contract with urgent care centers that are accredited by a nationally recognized accrediting body or organization to carry out section 1725A of title 38, United States Code, as added by paragraph (1).
				(b)Establishment of cost-Sharing amount for veterans receiving emergency room care from Department
 (1)In generalExcept as provided in paragraph (2), the Secretary of Veterans Affairs shall establish a cost-sharing amount that veterans shall pay to the Secretary to receive care at an emergency room of the Department of Veterans Affairs.
 (2)ExceptionThe cost-sharing amount established under paragraph (1) shall not apply to a veteran if the veteran—
 (A)receives care for a service-connected (as defined in section 101 of title 38, United States Code) disability or condition;
 (B)meets a hardship exception established by the Secretary for purposes of this subsection; or (C)is admitted to a hospital for treatment or observation after receiving care at an emergency room of the Department.
 (c)Limitation on cost-Sharing amountsThe Secretary of Veterans Affairs may not require a veteran to pay multiple cost-sharing amounts if the veteran seeks urgent care under section 1725A of title 38, United States Code, as added by subsection (a)(1), and care at an emergency room of the Department of Veterans Affairs for the same condition during a period determined by the Secretary for purposes of this subsection.
 (d)Report on use by veterans of urgent and emergency room careNot later than two years after the date of the enactment of this Act, and not less frequently than once every two years thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use by veterans eligible for health care under the laws administered by the Secretary of—
 (1)urgent care facilities; and (2)emergency room facilities of the Department of Veterans Affairs.